Opinion issued July 7, 2015




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas

                                   NO. 01-14-00566-CR
                                        ____________

                             DIEGO SANCHEZ, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 175th District Court
                               Bexar County, Texas 1
                        Trial Court Cause No. 2012-CR-7790


                              MEMORANDUM OPINION

1
         On July 1, 2014, the Texas Supreme Court ordered this appeal transferred from the
         Court of Appeals for the Fourth District of Texas. See TEX. GOV’T CODE ANN.
         § 73.001 (Vernon 2013) (authorizing transfer of cases). We are unaware of any
         conflict between the precedent of the Court of Appeals for the Fourth District and
         that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.
      A jury found appellant, Diego Sanchez, guilty of the offense of continuous

sexual assault of a child2 and assessed his punishment at confinement for 38 years.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any ground of error that warrants

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

      Appellant has filed a pro se response, contending that (1) the evidence is

factually insufficient and (2) the State failed to bring forth DNA evidence. We have

independently reviewed the entire record in this appeal, and we conclude that no

reversible error exists in the record, there are no arguable grounds for review, and

the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing

that reviewing court—and not counsel—determines, after full examination of
2
      See TEX. PENAL CODE ANN. § 21.02 (Vernon Supp. 2014).
                                          2
proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 3 Attorney, Anthony Martin Smith, must immediately send the required

notice to appellant and file a copy of that notice with the Clerk of this Court. See

TEX. R. APP. P. 6.5(c).


                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3